DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 has been considered by the Examiner.

Drawings
The drawings submitted on 11/18/2020 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 11/18/2020, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/22/2022, with respect to the objections and rejections of record have been fully considered and are persuasive.  The objections and rejections of record have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Kim et al. (US 2012/0144949) shows a shift device for a vehicle which is provided at a side portion beside a driver's seat, comprising: a shift lever (3) provided to stand extending upwardly from a lower part of the side portion; and a shift knob (15) attached to an upper end portion of the shift lever, where an operational force is inputted during a shift operation by a driver, wherein a first shift lane (11) corresponds to a moving locus of the upper end portion of said shift lever when a shift change by the shift lever is conducted between all of plural traveling positions including a drive position (paras. 30-31), and a second shift lane (9) corresponds to another moving locus of the upper end portion of said shift lever when another shift change by the shift lever is conducted, said first shift lane extends in a vehicle longitudinal direction, and said second shift lane extends in a vehicle lateral direction (fig. 1), when viewed from one side of the vehicle longitudinal direction, said shift lever takes a first position where the shift lever is inclined, relative to an upright state thereof where the shift lever is substantially vertical when the vehicle is substantially horizontal (figs. 4-5), whereas said shift lever takes a second position where the shift lever is in the upright state or in a state which is closer to the upright state than said first position, when viewed from the one side of the vehicle longitudinal direction, an angle formed between said shift lever taking said first position and said shift lever taking said second position is less than 90 degrees, said shift knob (15) has an upper face portion which expands in directions substantially3Application No. 16/951,694Docket No. 742425-000589 perpendicular to an extension direction of said shift lever, and said upper face portion of the shift knob is a surface where a hand of the driver is put when the driver conducts the shift operation, and a push switch is disposed (17).
The prior art of Katou (EP 1335155) shows, in figs. 27-28, a shift lever which moves towards or away from the driver when in motion between automatic and manual shift gates. 
However, the prior art does not disclose or render obvious “when another shift change by the shift lever is conducted only between one of the plural traveling positions and a parking position;” “said second shift lane extends in a vehicle lateral direction such that the second shift lane approaches the driver's seat from the first shift lane;” “said shift lever located at any one of the plural traveling positions takes a first position where the shift lever is inclined, relative to an upright state thereof where the shift lever is substantially vertical when the vehicle is substantially horizontal, in a direction of separating the upper end portion from the driver's seat, whereas said shift lever located at the parking position takes a second position where the shift lever is in the upright state or in a state which is closer to the upright state than said first position, when viewed from the one side of the vehicle longitudinal direction, an angle formed between said shift lever taking said first position and said shift lever taking said second position is less than 90 degrees” as claimed.  
To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658